COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In re Amber Yeager, Relator

Appellate case number:       01-19-00050-CV

Trial court case number:     10-FD-0068

Trial court:                 County Court at Law No. 1 of Galveston County

        On January 17, 2019, relator, Amber Yeager, filed a petition for a writ of mandamus
seeking to compel the respondent district judge to vacate his January 11, 2019 order
granting the real party in interest’s motion to transfer the suit affecting the parent-child
relationship to a Michigan state court and to reinstate the case. Relator has filed a
certification and appendix with her petition. See TEX. R. APP. P. 52.3(j), (k).
        On January 18, 2019, relator filed an “Emergency Motion to Stay Proceedings”
pending disposition of this petition. Relator’s emergency motion contains the required
certificate of compliance. See TEX. R. APP. P. 52.10(a).
        Accordingly, the Court grants the relator’s motion and ORDERS that the
underlying trial court proceeding is stayed. See TEX. R. APP. P. 52.10(b). This stay is
effective until the petition is finally decided or this Court otherwise orders the stay lifted.
See TEX. R. APP. P. 52.10(b). Any party may file a motion for reconsideration of the stay.
See TEX. R. APP. P. 52.10(c).
        Finally, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 20 days from the date of this order. See TEX. R. APP. P. 2, 52.4.

       It is so ORDERED.
Judge’s signature: ____/s/ Laura C. Higley_______
                    Acting individually  Acting for the Court
Date: __January 18, 2019____